



Exhibit 10.34(E)
October 6, 2017


Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Attention: Robert Hershberg, MD, PhD, Executive Vice President Business
Development and Global Alliances


Re: Consent Under Section 2.2.8 of the License Agreement by and among Celgene
Corporation, Celgene Switzerland LLC (together with Celgene Corporation,
“Celgene”), and Juno Therapeutics, Inc. (“Juno”), dated as of April 22, 2016
(“License Agreement”)


Dear Rob:


I am writing with respect to our discussions regarding Celgene’s conduct of
certain U.S. Development activities with respect to the PLATFORM study for the
JCAR017 product (the “Licensed Product”) to be conducted under Protocol #
JCAR017-BCM-002 entitled “An Exploratory Phase 1/2A Trial to Evaluate the Safety
and Efficacy JCAR017 Combinations in Subjects with Relapsed/Refractory B-Cell
Malignancies (PLATFORM)” under the License Agreement (“Celgene U.S. Development
Activities”). Any capitalized terms not defined in this letter agreement shall
have the meaning provided in the License Agreement or the Amended and Restated
Master Research and Collaboration Agreement among Juno, Celgene Corporation and
Celgene Switzerland LLC (as successor-in-interest to Celgene RIVOT Ltd.) dated
as of August 13, 2015 (“MRCA”), as applicable, unless otherwise specified.


Juno hereby consents to Celgene’s conduct of Development activities in the U.S.
for the Licensed Product, subject to Celgene’s agreement to this letter
(including Appendix A).


Juno has agreed that Celgene may begin the negotiation process with applicable
clinical sites that may be involved in conducting the Celgene U.S. Development
Activities. Celgene and Juno have pre-negotiated certain language for the
individual site Master Clinical Study Agreement (“MCSAs”) Individual Clinical
Study Agreements (“ICSAs”) and Clinical Study Agreements (“CSAs”) with the US
Sites selected to participate in PLATFORM study (hereinafter referred to as
“PLATFORM Template Language”).  In addition, Celgene and Juno have agreed that
Celgene may, without obtaining further approval from Juno in writing, utilize
the language used in site-specific apheresis agreements that Juno has previously
executed with the selected sites in the PLATFORM agreement negotiations.  Should
any site propose modifications to [***] of the PLATFORM Template Language or to
[***] of the PLATFORM Template Language, Celgene will obtain Juno’s written
consent to such modification.  Juno’s right to comment on or consent to
modifications of the PLATFORM Template Language and/or Appendix C specifically
excludes [***]. Furthermore, Juno shall have the right to approve in writing
[***] to be used in connection with the Celgene U.S. Development Activities
prior to [***]. With respect Juno’s right to review and consent to modifications
as provided herein, such consent shall not be unreasonably delayed or withheld.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




1

--------------------------------------------------------------------------------







Please sign where indicated below to acknowledge and agree to the foregoing.


Sincerely,




/s/ Hans Bishop
Hans Bishop
President & CEO
Juno Therapeutics, Inc.




Acknowledged and agreed:


Celgene Corporation


/s/ Robert Hershberg    
Signature


Robert Hershberg    
Name


EVP/BD    
Title


02 NOV 2017    
Date




Celgene Switzerland LLC


/s/ Kevin Mello    
Signature


KEVIN MELLO    
Name


MANAGER    
Title


11/2/17    
Date








Cc:     Celgene Corporation, General Counsel
David Schulman and Thomas Rayski, Dechert LLP
Bob Koenig and Judith Hasko, Latham & Watkins LLP


2

--------------------------------------------------------------------------------






Appendix A
Conditions to Juno’s Consent under Section 2.2.8 of the License Agreement


•
The current License Development Plan shall be deemed to include: (a) the Celgene
U.S. Development Activities identified in the JCAR017 Book of Work that was
reviewed and approved by the JSC on June 19, 2017; and (b) the Responsible,
Accountable, Consulted and Informed (RACI) spreadsheet specific to Protocol #
JCAR017-BCM-002 dated June 14, 2017 as updated through mutual agreement in
writing from time to time.



•
Juno will fund all of the costs of the Celgene U.S. Development Activities,
which costs are not currently expected to exceed [***] million. The Parties
shall discuss in good faith and must mutually agree (unless any such additional
amounts are required to be incurred under applicable law) on any increases to
this anticipated budget, such additional amount to be paid either [***]. Celgene
has, and will have, [***]; provided that Celgene (together with its Affiliates
and its sublicensees [***]) will have the [***]. Celgene will have right to
[***] to the Additional Study conducted under Protocol # JCAR017-BCM-002 as the
Non-Proposing Party under the terms of [***]; provided that, notwithstanding
anything to the contrary in [***], if Celgene [***] prior to first patient
dosing in the Additional Study conducted under Protocol # JCAR017-BCM-002,
Celgene will [***] be obligated to [***].



•
Notwithstanding anything to the contrary in the MRCA or the License Agreement,
Celgene will hold the IND for Licensed Product for the Clinical Trial that is
part of the Celgene U.S. Development Activities. Upon Juno’s request to transfer
such IND to Juno, the Parties will discuss in good faith a prompt and efficient
transfer of such IND to Juno and operational support by Celgene in connection
with activities related to the IND after any such transfer.



•
Within [***] days after the effective date of this letter agreement, Celgene and
Juno shall amend the Pharmacovigilance Agreement to reflect the Celgene U.S.
Development Activities.



•
Celgene acknowledges and agrees that any agreement between Celgene and its U.S.
clinical sites participating in the Celgene U.S. Development Activities and that
allocates ownership and rights to inventions arising under such agreement: (i)
only allocates ownership and rights to such inventions as between Celgene and
such site; and (ii) does not impact Juno’s and Celgene’s ownership or rights to
such inventions under the MRCA or License Agreement, which such ownership and
rights to such inventions shall continue to be governed under the MRCA or
License Agreement, as applicable.



•
Celgene shall indemnify, defend and hold harmless the Juno Indemnitees, from and
against any and all Damages to the extent arising out of or relating to,
directly or indirectly, [***]; provided that Celgene shall have no obligation to
indemnify, defend and hold harmless the Juno Indemnitees under this clause from
or against any Damages arising out of or relating to, directly or indirectly,
[***]; it being understood and agreed that this clause shall not include any
amounts that [***], and, in each case, provided further that, such indemnity
shall not apply to the extent Juno has an indemnification obligation pursuant to
Sections 8.2(a) and (b) of the License Agreement for such Damage.



•
If Celgene terminates the License Agreement pursuant to Section 9.2 of the
License Agreement before the completion of the Celgene U.S. Development
Activities, or if Juno terminates the License Agreement pursuant to any of
Sections 9.3 through 9.6 of the License Agreement before the completion of the
Celgene U.S. Development Activities, then: (i) Celgene shall be responsible, at
its expense, for the wind-down, if any, of the Celgene U.S. Development
Activities for the Licensed Product (including any Clinical Trials for the
applicable Licensed Product being conducted by or on behalf of Celgene); and
(ii) promptly after the completion of any such wind-down, Celgene shall transfer
and assign to Juno the IND for the Licensed Product and all clinical data and
materials generated in the course of performing the Celgene U.S. Development
Activities.



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




3



--------------------------------------------------------------------------------









•
Subject to the second bullet point above in this Appendix A, Celgene
acknowledges and agrees that with respect to all materials (including biological
specimens and supplies of Licensed Product) arising from the conduct of the
Additional Study under Protocol # JCAR017-BCM-002 pursuant to the License
Agreement, Juno will be deemed to be the License Transferring Party and all data
arising from the conduct of the study under Protocol # JCAR017-BCM-002 pursuant
to the License Agreement, will be deemed to be Juno Licensed Product Data.



•
This letter agreement amends the terms of the License Agreement and is deemed
incorporated into the License Agreement. Except as expressly amended by this
letter agreement, the terms and conditions of the License Agreement remain in
full force and effect.









4